                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-11792-RGS

                          MARKEESE MITCHELL

                                      v.

                                STEVEN SILVA


          ORDER ON THE REPORT AND RECOMMENDATION
                  OF THE MAGISTRATE JUDGE

                                 July 1, 2019

STEARNS, D.J.

      I agree in all particulars with Magistrate Judge Boal’s carefully

reasoned Report and with her Recommendation that Markeese Mitchell’s

request to stay his Petition for Writ of Habeas Corpus in order to exhaust an

additional state court claim be denied.1 As Magistrate Judge Boal explains

in the Report, petitioner’s request for a stay “is futile as because any

amendment to add the new claim would not relate back to the date of the

Petition” and would be barred by the statute of limitations.” R. & R. at 5. In

any event, Mitchell has not demonstrated “good cause” for his failure to

exhaust the juror bias claim.



    1 The court notes that any objections to the Report and
Recommendation were due no later than June 26, 2019.
     Consequently, the Recommendation is ADOPTED, and Mitchell’s

motion for a stay is DENIED.

                               SO ORDERED.

                               /s/ Richard G. Stearns__________
                               UNITED STATES DISTRICT JUDGE




                                 2
